DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 20, the term “the extension actuator” lacks positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Steffens 2012/0036758.
Steffens discloses a hand net device (10) comprising a basket (12) that receives and holds an object; a yoke (14) having a yoke body coupled to the basket; and a handle assembly (16) having a proximal end (left end of 16 with 44, 48 in Figs. 1-2) and a distal end (36), the proximal end being adjustably coupled to the yoke body (see Figs. 1-2), wherein the yoke body (14) guides the handle assembly between a stow position (see Fig. 2) and an extended position (see Fig. 1).
In regard to claim 2, Steffens discloses wherein the yoke (14) comprises a yoke grip (portions of 14 including 26 have outer surfaces which can be gripped so that they can be manipulated by the user; yoke grip structure not being particularly claimed).
In regard to claim 4, Steffens discloses wherein the yoke body (14) comprises a channel (hollow portions of 26 in Fig. 3-4) that holds and guides the proximal end of the handle assembly (left end of 16 with 44, 48 in Figs. 1-2) between the stow position and the extended position.
In regard to claim 5, Steffens discloses wherein the channel (hollow portions of 26 in Fig. 3-4) guides the proximal end of the handle assembly longitudinally as the handle assembly slides along the channel (see Figs. 1-2, 4).
In regard to claim 6, Steffens discloses wherein a length of the channel is substantially equal to a length of the yoke body (the length of the channel defined by 26 is equal to the length of 26 collectively; see Figs. 1-3).
In regard to claim 7, Steffens discloses wherein yoke body (14) comprises:  an opening formed in the channel to receive the proximal end of the handle assembly (rightmost 26 in Fig. 3 has an opening at its right end that receives the proximal end of handle assembly 16).
In regard to claim 8, Steffens discloses wherein the yoke body (14) comprises:  an opening at both ends of the channel (leftmost and rightmost 26 in Fig. 3 have respective openings that permit proximal end of 16 to enter the rightmost 26 and to exit the leftmost 26 or vice versa) to permit the proximal end of the handle assembly to enter at one opening and exit from another opening and move toward a distal end of the basket into the stow position (see Fig. 2).
In regard to claim 9, Steffens discloses an actuator assembly (44, 48, 52) that releasably secures a portion of the handle assembly (proximal portion of 16 which is generally the portion at 44, 48) to the yoke body.
In regard to claim 10, Steffens discloses wherein the actuator assembly (44, 48, 52) secures said portion of the handle assembly (proximal portion of 16 which is generally the portion at 44, 48) in a channel located in the yoke body.
In regard to claim 14, Steffens discloses wherein the handle assembly (16) comprises:  a handle (32); and an extension handle (34) that is retractably housed within said handle.
In regard to claim 15, Steffens discloses wherein the handle assembly (16) further comprises:  an extension actuator assembly (37, 38, 54) that controls movement of the extension handle with respect to said handle.
In regard to claim 16, Steffens discloses wherein the extension actuator assembly comprises:  a snap button assembly (spring loaded pins 37, 38) that secures a portion of the extension handle (34) to said handle (32).
Claim(s) 1, 2, 4-10, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jones 4,619,065.
Jones discloses a hand net device (1) comprising a basket (2) that receives and holds an object; a yoke (12) having a yoke body coupled to the basket; and a handle assembly (10, 24) having a proximal end (right end of 10 in Figs. 1 & 5 with 54, 56, 62, 66) and a distal end (58), the proximal end being adjustably coupled to the yoke body (see Fig. 1 or 5), wherein the yoke body (12) guides the handle assembly between a stow position (see Fig. 5) and an extended position (see Fig. 1).
In regard to claim 2, Jones discloses wherein the yoke (12) comprises a yoke grip (12 has outer surfaces which can be gripped so that they can be manipulated by the user; yoke grip structure not being particularly claimed).
In regard to claim 4, Jones discloses wherein the yoke body (12) comprises a channel (22) that holds and guides the proximal end of the handle assembly (right end of 10 in Figs. 1 & 5 with 54, 56, 62, 66) between the stow position and the extended position.
In regard to claim 5, Jones discloses wherein the channel (22) guides the proximal end of the handle assembly longitudinally as the handle assembly slides along the channel (see Figs. 1, 5).
In regard to claim 6, Jones discloses wherein a length of the channel is substantially equal to a length of the yoke body (22 is the length of 12; see Figs. 1 & 5).
In regard to claim 7, Jones discloses wherein yoke body (12) comprises:  an opening formed in the channel to receive the proximal end of the handle assembly (12 has an opening at its left end in Fig. 1 that receives the proximal end of handle assembly 10).
In regard to claim 8, Jones discloses wherein the yoke body (12) comprises:  an opening at both ends of the channel (both ends of 12 have openings for receiving handle assembly 10; see Figs. 1 & 5) to permit the proximal end of the handle assembly to enter at one opening and exit from another opening and move toward a distal end of the basket into the stow position (see Fig. 5).
In regard to claim 9, Jones discloses an actuator assembly (62, 66) that releasably secures a portion of the handle assembly (right end of 10 in Figs. 1 & 5 with 54, 56, 62, 66) to the yoke body.
In regard to claim 10, Jones discloses wherein the actuator assembly (62, 66) secures said portion of the handle assembly (right end of 10 in Figs. 1 & 5 with 54, 56, 62, 66) in a channel (22) located in the yoke body.
In regard to claim 14, Jones discloses wherein the handle assembly (10, 24) comprises:  a handle (10); and an extension handle (24) that is retractably housed within said handle.
In regard to claim 15, Jones discloses wherein the handle assembly (10, 24) further comprises:  an extension actuator assembly (62) that controls movement of the extension handle with respect to said handle.
In regard to claim 16, Jones discloses wherein the extension actuator assembly comprises:  a snap button assembly (62) that secures a portion of the extension handle (24) to said handle (10).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KR 10-2013-0131188 to Han.
Han discloses a hand net device, comprising:  a first handle (20); a second handle (30) retractably housed within the first handle; an extension actuator assembly (40) that controls movement of the second handle with respect to the first handle; and a spring assembly (50) that applies a force to one of the first handle and the second handle (see 30 in Fig. 4a) to move the second handle when the extension actuator allows movement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens 2012/0036758 in view of Schwartz 2004/0040196 or Marfori 5,471,778.
Alternatively in regard to claims 2-3, Steffens does not disclose a yoke grip which is adjustable with respect to the yoke body.  Schwartz and Marfori disclose a yoke grip (30 OR 41) which is adjustable (30 can be extended to match the length of the fish to be measured OR 41 is a belt clip that may be adjusted to attach to various structures; see col. 6, lines 17-21) with respect to the yoke body (location where hoop of fishing net 20 is mounted to handle 25 in Figs. 1-2 OR 5).  It would have been obvious to one of ordinary skill in the art to modify yoke of Steffens such that it comprises a yoke grip which is adjustable with respect to the yoke body in view of Schwartz or in order to provide a means for measuring a caught fish to determine its size or allow attachment of the net to various structures to assist in carrying the structure.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens 2012/0036758 in view of McElhany 1,450,322 or Hume 8,516,737.
In regard to claim 11, Steffens does not disclose wherein the actuator assembly comprises at least one of:  a handle lock that secures said portion of the handle assembly to the yoke body; a lock actuator that moves the handle lock between a locked position and an unlocked position; a fulcrum that attaches the handle lock to the yoke body; and a constant force spring that applies an engagement force to the handle lock.  McElhany and Hume disclose wherein the actuator assembly (see Fig. 3 OR Fig. 4) comprises at least one of:  a handle lock (16 OR 53) that secures said portion of the handle assembly to the yoke body; a lock actuator (15 OR 55) that moves the handle lock between a locked position (see Fig. 3 OR Fig. 4) and an unlocked position; a fulcrum (14 OR 48) that attaches the handle lock to the yoke body; and a constant force spring (17 OR 49) that applies an engagement force to the handle lock.  It would have been obvious to one of ordinary skill in the art to substitute the actuator assembly comprising at least one of a handle lock that secures said portion of the handle assembly to the yoke body; a lock actuator that moves the handle lock between a locked position and an unlocked position; a fulcrum that attaches the handle lock to the yoke body; and a constant force spring that applies an engagement force to the handle lock of McElhany or Hume for the spring loaded pin (44), catch (52), and third opening (54) of Steffens in order to provide an alternative actuator assembly that has a greater surface area for engagement with the user’s hand for assured actuation and is more readily visible to the user for easier engagement therewith.
In regard to claim 12, Steffens and McElheny or Hume disclose wherein the fulcrum (14 of McElheny; 48 of Hume) allows the handle lock to pivot between an engagement position and a disengagement position.
In regard to claim 13, Steffens and McElheny or Hume disclose wherein the handle assembly includes a recess (9, 9A of McElheny; 35 of Hume) that receives and engages with a male portion (16 of McElheny; 53 of Hume) of the handle lock to fixedly secure the handle assembly to the yoke body.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens 2012/0036758 in view of KR 10-2013-0131188 to Han.
Steffens does not disclose wherein the handle assembly further comprises:  a spring assembly that applies a force to one of the extension handle and said handle to move the extension handle when the extension actuator allows movement.  Han discloses a spring assembly (5) that applies a force to one of the extension handle (30) and said handle to move the extension handle (30) when the extension actuator (40) allows movement (see Fig. 4a).  It would have been obvious to one of ordinary skill in the art to modify the handle assembly of Steffens such that it comprises a spring assembly that applies a force to one of the extension handle and said handle to move the extension handle when the extension actuator allows movement in view of Han in order to provide an automatic means for extending the extension handle when the fisherman is attempting to quickly land a fish that is farther away than they are able to immediately reach.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones 4,619,065 in view of Schwartz 2004/0040196 or Marfori 5,471,778.
Alternatively in regard to claims 2-3, Jones does not disclose a yoke grip which is adjustable with respect to the yoke body.  Schwartz and Marfori disclose a yoke grip (30 OR 41) which is adjustable (30 can be extended to match the length of the fish to be measured OR 41 is a belt clip that may be adjusted to attach to various structures; see col. 6, lines 17-21) with respect to the yoke body (location where hoop of fishing net 20 is mounted to handle 25 in Figs. 1-2 OR 5).  It would have been obvious to one of ordinary skill in the art to modify yoke of Jones such that it comprises a yoke grip which is adjustable with respect to the yoke body in view of Schwartz or in order to provide a means for measuring a caught fish to determine its size or allow attachment of the net to various structures to assist in carrying the structure.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones 4,619,065 in view of McElhany 1,450,322 or Hume 8,516,737.
In regard to claim 11, Jones does not disclose wherein the actuator assembly comprises at least one of:  a handle lock that secures said portion of the handle assembly to the yoke body; a lock actuator that moves the handle lock between a locked position and an unlocked position; a fulcrum that attaches the handle lock to the yoke body; and a constant force spring that applies an engagement force to the handle lock.  McElhany and Hume disclose wherein the actuator assembly (see Fig. 3 OR Fig. 4) comprises at least one of:  a handle lock (16 OR 53) that secures said portion of the handle assembly to the yoke body; a lock actuator (15 OR 55) that moves the handle lock between a locked position (see Fig. 3 OR Fig. 4) and an unlocked position; a fulcrum (14 OR 48) that attaches the handle lock to the yoke body; and a constant force spring (17 OR 49) that applies an engagement force to the handle lock.  It would have been obvious to one of ordinary skill in the art to substitute the actuator assembly comprising at least one of a handle lock that secures said portion of the handle assembly to the yoke body; a lock actuator that moves the handle lock between a locked position and an unlocked position; a fulcrum that attaches the handle lock to the yoke body; and a constant force spring that applies an engagement force to the handle lock of McElhany or Hume for the spring operated lug (62) of Jones in order to provide an alternative actuator assembly that has a greater surface area for engagement with the user’s hand for assured actuation and is more readily visible to the user for easier engagement therewith.
In regard to claim 12, Jones and McElheny or Hume disclose wherein the fulcrum (14 of McElheny; 48 of Hume) allows the handle lock to pivot between an engagement position and a disengagement position.
In regard to claim 13, Jones and McElheny or Hume disclose wherein the handle assembly includes a recess (9, 9A of McElheny; 35 of Hume) that receives and engages with a male portion (16 of McElheny; 53 of Hume) of the handle lock to fixedly secure the handle assembly to the yoke body.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones 4,619,065 in view of KR 10-2013-0131188 to Han.
Jones does not disclose wherein the handle assembly further comprises:  a spring assembly that applies a force to one of the extension handle and said handle to move the extension handle when the extension actuator allows movement.  Han discloses a spring assembly (5) that applies a force to one of the extension handle (30) and said handle to move the extension handle (30) when the extension actuator (40) allows movement (see Fig. 4a).  It would have been obvious to one of ordinary skill in the art to modify the handle assembly of Jones such that it comprises a spring assembly that applies a force to one of the extension handle and said handle to move the extension handle when the extension actuator allows movement in view of Han in order to provide an automatic means for extending the extension handle when the fisherman is attempting to quickly land a fish that is farther away than they are able to immediately reach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA